    Case: 1:20-cv-07087 Document #: 27 Filed: 06/03/21 Page 1 of 4 PageID #:117




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MELANIE E. DAMIAN, AS RECEIVER )
OF TODAY’S GROWTH CONSULTANT, )
INC. (dba THE INCOME STORE),   )
                               )
             Plaintiff,        )
       v.                      )                              No. 20-cv-7087
                               )                              Judge Ronald A. Guzman
MIKE ENGSTROM,                 )                              Magistrate Judge Sunil R. Harjani
                               )
             Defendant.        )
                               )

   JOINT MOTION TO STAY DISCOVERY & FOR REFERRAL TO MAGISTRATE
         JUDGE SUNIL R. HARJANI FOR SETTLEMENT CONFERENCE

       Defendant, Mike Engstrom (“Engstrom”), by and through his counsel, the Law Office of

Francis C. Lipuma and the Lyons Law Group, LLC, together with Plaintiff, Melanie E. Damian,

as Receiver (the “Receiver”) of Today’s Growth Consultant, Inc. (d/b/a The Income Store)

(“TGC”), respectfully move this Honorable Court to stay discovery and to refer this matter to

Magistrate Judge Sunil R. Harjani to hold a settlement conference within forty-five (45) days or

as soon as the Magistrate Judge’s schedule will allow, and in support thereof, states as follows:

       1.      This matter is before the Honorable Ronald A. Guzman and is an ancillary

proceeding to a civil action brought by the United States Securities and Exchange Commission in

the United States District Court for the Northern District of Illinois titled Securities and Exchange

Commission v. Today’s Growth Consultant, Inc. (dba The Income Store) and Kenneth D.

Courtright, III, Case No. 2019-cv-8454.

       2.      There is a Rule 12(b)(6) Motion to Dismiss fully briefed and pending ruling before

Judge Guzman.


                                                 1
    Case: 1:20-cv-07087 Document #: 27 Filed: 06/03/21 Page 2 of 4 PageID #:118




       3.      Judge Guzman referred the instant matter to the Magistrate Judge Harjani on April

15, 2021, for the purpose of supervising all matters related to discovery.

       4.      Also on April 14, 2021, Magistrate Judge Harjani entered an Order setting

discovery deadlines, including a deadline of May 7, 2021 for the parties to issue written discovery.

       5.      Both Engstrom and the Receiver complied with the May 7, 2021 discovery deadline

and issued written discovery to each other.

       6.      Between May 7, 2021, and the date of the filing of this Motion, Engstrom and the

Receiver began discussing opportunities to settle.

       7.      The parties’ attempts at settlement discussions on their own have proceeded in good

faith, albeit unsuccessfully; however, the parties believe there is a current opportunity for

settlement of the matter before the parties expend time, money, and effort on discovery and believe

the chances of settlement will be enhanced by a settlement conference before Magistrate Judge

Harjani.

       8.      Due to the considerable and earnest discussions between the parties favoring

settlement, and the fast-approaching deadline for each party to answer each other’s written

discovery requests, the parties seek to temporarily stay the discovery schedule and the discovery

deadlines pursuant to the Federal Rules of Civil Procedure and respectfully request the entry of an

order that sets a mutually-agreeable date and time to hold a settlement conference before

Magistrate Judge Harjani within forty-five days (45) of the entry of an Order granting this Motion

or as soon thereafter as the Magistrate Judge’s schedule may allow.

       9.      The five factors the Court must consider weigh in favor of the request to stay

discovery. See Nowaczyk v. Matingas, 146 F.R.D. 169, 174 (N.D. Ill. 1993).




                                                 2
    Case: 1:20-cv-07087 Document #: 27 Filed: 06/03/21 Page 3 of 4 PageID #:119




       10.     Engstrom and the Receiver agree to a stay of discovery for a period of forty-five

(45) days following an order granting this Motion so as not to needlessly delay this matter. Such

a brief stay will not impair the Court’s ability to expeditiously move this case to its conclusion.

       11.     There are currently no pending discovery motions before this Court.

       12.     Answering the propounded discovery will place a burden on Engstrom insofar as it

will affect Engstrom’s financial ability to settle.

       13.     Granting this Motion will not place a burden on any third parties.

       14.     Finally, there is no known public interest in this matter that would weigh in favor

of denying this Motion.

       WHEREFORE, the parties respectfully request that this Honorable Court grant this

Motion and enter an Order staying discovery for a period of forty-five (45) days and refer this

matter to Magistrate Judge Sunil R. Harjani to hold a settlement conference at a date and time to

be determined by the Magistrate Judge.

Dated June 3, 2021.

Respectfully submitted,


/s/ Francis C. Lipuma                                     /s/ Kevin M. Lyons
Francis C. Lipuma                                         Kevin M. Lyons
Counsel for Defendant                                     Counsel for Defendant

Francis C. Lipuma                                         Kevin M. Lyons
105 West Adams Street, 35th Floor                         kevinl@kllawfirm.com
Chicago, Illinois 60603                                   5333 Main Street
(312) 675-0089                                            Downers Grove, Illinois 60515
franklipuma@gmail.com                                     (630) 852-2529




                                                      3
    Case: 1:20-cv-07087 Document #: 27 Filed: 06/03/21 Page 4 of 4 PageID #:120




By: /s/Allison J. Leonard
Kenneth Dante Murena
kmurena@dvllp.com
Florida Bar No. 147486
Allison J. Leonard
aleonard@dvllp.com
Florida Bar No. 87061
Damian & Valori LLP
1000 Brickell Avenue, Suite 1020
Miami, Florida 33131
Telephone: (305) 371-3960
Facsimile: (305) 371-3965
Admitted to practice in the
Northern District of Illinois

Kevin B. Duff (kduff@rdaplaw.net)
Ill. Bar No. 6210491
Rachlis Duff & Peel, LLC
542 South Dearborn Street, Suite 900
Chicago, Illinois 60605
Telephone: (312) 733-3950
Facsimile: (312) 733-3952
Counsel for Melanie E. Damian,
Court-Appointed Receiver




                                        4
